Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2018

                                      No. 04-18-00069-CV

                         IN THE INTEREST OF S.M.G., A CHILD,

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01207
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On June 25, 2018, this court received appellant’s motion for extension of time in which
to file his appellant’s brief. Appellant requests an extension of ninety (90) days. Appellant
additionally states he “need[s] transcripts for the date of Jan[uary] 19, 2018.” We note the clerk
of this court forwarded to appellant a copy of the transcripts (court reporter’s record) on May 14,
2018.

       Appellant’s brief in this appeal was originally due on March 20, 2018. Appellant has
previously received two extensions of time, which caused appellant’s brief to be due on or before
June 22, 2018.

       We GRANT IN PART appellant’s motion for extension of time in which to file his brief.
Appellant’s brief is due on or before July 23, 2018. Absent extenuating circumstances,
further extensions of time in which to file appellant’s brief will be disallowed.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court